DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
1-32, 34, 37-50, 55-56, 61-62
Pending:
33, 35-36, 51-54, 57-60 and 63-69
Withdrawn:
52-54, 57-60 and 63
Examined:
33, 35-36, 51 and 64-69
Independent:
33, 51, 66 and 68-69 (in contrast to Applicant's 9/19/2021 remarks at p. 20 & 24
                                    but consistent with p. 26 of the remarks)
Allowable:
none
Abbreviations

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description
x

BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting


Priority
This application is the 2/23/2012 National Stage filing under 35 USC 371 of PCT/US12/26392, which claims priority to US 61/445572 filed 2/23/2011, noting that the below rejections under 112/1st affect priority as to individual claims.
IDSs & 892
As listed on the accompanying PTO-326, three Information Disclosure Statements (IDSs) have been considered, except as noted on the accompanying forms 1449.  For a document available only via a web address, any common form of literature citation will suffice, but that does not include a bare web address. 
At p. 2, line 8 of the original specification, there is a citation to "WO 89/06549," which citation is understood to refer to Newman WO1989006549A1, and a copy of this reference has been placed in the record via the attached "Notice of References Cited" (form PTO-892).

Citations to the specification
Citations to the specification herein are in "page : line" format and cite to the original pagination and line numbering (8/22/2013 specification) unless indicated otherwise.  Also, any quotations or discussion of the specification have been updated according to any relevant amendment.
The 8/22/2013 original specification was amended 11/20/2017 (at 30:5-12), 8/28/2019 (at 1:1-3:25, 19:19-20:2, 22:24-23:6, 33:11-34:8, 34:22-35:4, and abstract) and 12/1/2020 (at title 1:1-3:25, 19:19-20:2, 22:24-23:6, 29:7-24, "EXAMPLE 3," 31:10-15, 33:11-34:19, 34:22-35:4, and abstract).

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous 112/2nd rejections are withdrawn, however new rejections are applied.
The 112/1st rejections are revised, including adding an enablement rejection, and summary 
The 101 rejection has been revised to apply to claim 33 and its dependent claims, as well as new claims 67-69 as further described in the rejection.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Objections to the specification
The following incomplete citations in the specification must either be amended to allow the citations to be followed or must be deleted.  Since no new matter may be added, in order for a citation to be complete, it must have been reasonably clear from the original disclosure which particular reference was intended to be cited.  MPEP 608.01 and 37 CFR 1.7l(a) pertain: "The specification ... is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science ... "  In particular, titles should be included when such exist.  Additionally, if not already done, it is requested that copies of any particularly-cited documents be placed in the record via IDS.  The following are remaining incomplete or incorrect citations in the specification:
At p. 3, 2nd para. of the 12/1/2020 amendment to the specification, the following citation is objected to: "...the Controlled Amino Acid Therapy (CAAT) protocol of A.P. John..." The 12/1/2020 disclosure reads "A.P. John" as quoted here which appears to be incorrect in that it appears to be the originally disclosed "AP John Institute for Cancer Research" (quoting the original specification at p. 3, line 8) that is relevant and not the 12/1/2020-indicated individual "A.P. John."  However, more generally what is needed at p. 3, 2nd para. of the 12/1/2020 amendment is a citation to a document supporting the disclosure at that point in the specification, including the disclosed "CAAT protocol" and with clarification of any relationship to the similarly disclosed "CAAT protocol, Schachter, M.B., 'Controlled Amino Acid Treatment (CAAT) - A Novel Nutritional Approach to Cancer Treatment,' 
At p. 35, 2nd para. of the 8/22/2013 original specification, what possibly should read "proline" appears to be misspelled as "praline" at line 6. 


Claim objections
Claims 33, 51, 66 and 68-69 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following recitations are objected to:
Claim
Recitation
Comment
33, 51, 66 and 68-69
(b) profiling a parameter of said sample, using an analyzer, to obtain a profile, wherein said profile is an amino-acid profile
The recitation is unnecessarily complex, and readability and interpretation of the claims would benefit from simplification.  This occurs in each of the independent claim, for example claim 33.

As recited, "a parameter" is instantiated but is never referred to again.

Also, only at the end of step (b) is the claim scope narrowed to an "amino-acid profile" apparently rendering unnecessarily broad the just recited "a parameter" and "a profile," which actually are required to be "an amino-acid profile" of some aspect (e.g. "parameter") of one or more amino acids, probably concentration actually is the parameter (as supported at for example 8:24 of the specification), there being no other clearly supported aspect or "parameter" of an amino acid profile.

Possibly better would be: "(b) profilingone or more amino acid concentrations of said sample, using an analyzer, to obtain an amino acid profile

Also, it does not appear that "amino-acid" should be hyphenated, "amino acid" being the more common usage.

Claims 51, 66 and 68-69 are objected to similarly.



Claim Rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 33, 35-36, 51 and 64-69 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
33, 51, 66, 68
(e)(v) assessing whether said at least one of said at least one correlated pathway is linked to an autophagy pathway in said sample correlated to said at least one feature in said step (d);
It is not clear which claim element is modified by the recited "in said sample," e.g. whether this recitation modifies the preceding "autophagy pathway," "correlated pathway," "assessing," the "tumor," etc.

Similarly, it is not clear which claim element is modified by the recited "correlated to said at least one feature in said step (d)," e.g. whether this recitation modifies the preceding "said sample," "autophagy pathway," "correlated pathway," "assessing," etc.

These issues of this rejection may be overcome by amending to clarify the above relationships according to Applicant's intended meaning.  For example, possibly "in said sample" should be moved directly after "assessing."  Such an amendment also would help focus on the "correlated" relationship between "pathway" and "feature," except that in step (d) it was the reverse, the "feature" having been correlated "with" the "pathway."

Related to the above issues, it is not clear how the recited "tumor" relates to the elements and "outcome" of each of steps (e)(v-vii).  This is in contrast to, for example, steps (e)(i-iv), in which each required "outcome" is clearly "consumption... by the tumor..."

These issues of this rejection may be overcome by amending to clarify the above relationships according to Applicant's intended meaning.

Support for any amendments should be identified.

Claims 51, 66 and 68 are rejected similarly.
33, 51, 66, 68
(e)(i) ...as said specific amino acids are related to said at least one of said at least one correlated pathway and/or said associated pathway-related species
It is not clear what requirement is created by the recitation.  That is, it is not clear how this recitation in step (e)(i) affects, for example, a BRI of the "outcome" of step (e)(i), claim scope overall, etc.  It is not clear how to interpret and/or what requirement is created by reciting "...related to said at least one of said at least one correlated pathway and/or said associated pathway-related species..."

Similar issues occur in steps (e)(ii-iv and vii).

These issues of this rejection may be overcome by amending to clarify the relationships of the recitations to the rest of the steps and the unclear effects of the recitations as listed above.  It may help to clarify what relationship is required by the recited "are related to."

Claims 51, 66 and 68 are rejected similarly.
36
correlating includes comparing biochemical profile data of said sample with corresponding profile data of healthy tissue of the subject
It is not clear how this "comparing" relates to the claim 33 recited "correlating said at least one feature with at least one pathway" in which the "feature" was recited in step (c) as "relative levels of said at least one feature to said other features in said profile" in which step (c) requires analysis within the single "said profile" derived from the single "sample" while claim 36 requires analysis of "profile data of healthy tissue of the subject."  It is not clear how to interpret the "feature" of claims 33 vs. 36, given that the two claims recite different embodiments of "correlating" but only one recitation of the "feature."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.
Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
33, 51, 66, 68-69
(b) ...wherein said profile is an amino-acid profile
...
(e) selecting at least two assessings... wherein said
at least two assessings are selected from the following:
(i) assessing said sample for consumption of specific amino acids
...
(iii) assessing said sample for consumption of specific nutrients
...
(vii) assessing blood plasma of the subject for specific amino-acid concentrations as
In a BRI, steps (b), (e)(i), (e)(iii) and (e)(vii) read on the same or similar embodiments of, for example, assaying concentration of one or more amino acids, even including embodiments in which the required "two assessings" of step (e) are the same, single "profiling" of step (b), such that steps (b) and (e) combined require only a single assay, noting that (e)(i) and (vii) are recited as two separate assessings which might satisfy the required "at least two assessings" while practically reading on the same assay and data.





Claim Rejections - 112/1st
The following is a quotation of 112/1st:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Lack of Enablement
Claims 33, 35-36, 51 and 64-69 are rejected under 112/1st as failing to comply with the enablement requirement.  The claims read on portions of subject matter as listed below, this subject matter not being described in the specification so as to enable one skilled in the art to use the invention without undue experimentation (claims portions I-VI):
(I) selection of the recited "sample" in view of the recited "subject" and "tumor" (e.g. claim 33, step a);
(II) selection of the recited "parameter" in view of the recited "amino-acid profile" (e.g. claim 33, step b);
(III) identifying at least one "feature," among other features, of an amino acid profile, wherein said at least one feature is associated with at least one biologically-active molecule in view of the recited "subject," "tumor" and "sample" (e.g. claim 33, step c);
(IV) correlating said at least one feature with at least one pathway related to metabolism or proliferation of the tumor (e.g. claim 33, step d);
(V) selecting at least two assessings based on at least one of said at least one correlated pathway and/or any species of said associated pathway-related species being related to at least one of said at least two assessings (e.g. claim 33, step e);
(VI) determining the deprivation-diet protocol specific to the subject based on said assessings (e.g. claim 33, step g).

are understood to have been enabled in view of the disclosure and/or PHOSITA knowledge, at least with respect to method claims 33 and 68:
(VII) the inherently recited obtaining a subject diagnosed as having a tumor (e.g. claim 33, preamble),
(VIII) the explicitly recited providing the selected sample (e.g. claim 33, step a),
(IX) the explicitly recited obtaining an amino acid profile of the sample (e.g. claim 33, step b), and
(X) the explicitly recited performing the selected assessings (e.g. claim 33, step f).
It may be helpful to note the distinctions between these portions, which may be agreed to be enabled in claims 33 and 68, and the above not-enabled portions (I-VI).  Additionally, it is a separate question whether these apparently physical steps would have been enabled in claims 51, 66 and 69, which claims require computer-implementation of the steps.  
As a preliminary statement, it may help to overcome this rejection if it can be clearly identified in the original disclosure adequate support for each of claims portions (I-VI), noting that support within the same disclosed embodiment, example, figure, etc. would obviate the need for an additional explanation as to how PHOSITA would have known which embodiments to combine in order to arrive at the claimed invention without undue experimentation.  Below, the need for and lack of such support is detailed.  In some instances it may be possible to rely in part on PHOSITA knowledge, however such knowledge also is not clear in the record.
In re Wands (MPEP 2164.01(a)) provided factors determining "undue experimentation:" (A) the quantity of experimentation necessary, (B) the amount of direction or guidance presented, (C) the presence or absence of working examples, (D) the nature of the invention, (E) the state of the prior art, (F) the relative skill of those in the art, (G) the predictability of the art, and (H) the breadth of the claims.
A summary of the argument supporting this enablement rejection is as follows, and the argument 
In summary, regarding performance of particular claims portions (I-VI) of the claimed subject matter, first, the instant disclosure does not adequately support enablement, resulting in a need for undue experimentation in order to perform or make each claim, and, second, this lack of disclosed support would not have been remedied by PHOSITA knowledge of the art.
First, the instant disclosure does not disclose how to perform or make the particular portions (I-VI) of the claimed subject matter, particularly not for the claimed scope of embodiments.  To the extent that there are particularly disclosed examples, it is not clear that PHOSITA could have interpolated between or extrapolated from the disclosed examples to the claimed scope of embodiments, without undue experimentation.  
Second and relatedly, as with the instant disclosure, the art also did not teach portions (I-VI), particularly not for the claimed scope of embodiments.  Again, to the extent that the art teaches particular art examples relevant to (I-VI), it is not clear that PHOSITA could have interpolated between and extrapolated from those art examples to the claimed scope of embodiments, without undue experimentation. 
The above Wands factors are described below with respect to the instant claims.  Factors A-H as enumerated in the MPEP are described here but in an order facilitating the instant analysis.

Wands factor (F) and relative skill of those in the art
Regarding Wands factor (F) and relative skill of those in the art, as previously described (2/25/2019 action, p. 11), a PHOSITA relevant to all independent claims (method, system and CRM) would have had to possess two categories of knowledge: medical decision making and expert systems software development.
 Regarding medical decision making, a PHOSITA would have had to possess doctoral-level medical research knowledge and experience with oncology, as evidenced by Maeda (as referenced in the specification at p. 34 and listed on the 2/25/2019 form 892), by Go (as cited on the 3/3/2016 IDS), by  the claimed subject matter requires medical research, as opposed to merely application of established standards of care, is indicated by the creative nature of the claimed processes, e.g. inferring a new, patient-specific, deprivation-diet protocol as in the final step (g) of claim 33 for any embodiment within the claim scope, which step requires having navigated the various medical research decisions (I-VI) listed above and which step (g) and preceding decisions (I-VI) are not supported by citation to established medical standards regarding these medical decisions.  Instead, the claimed inventions relate more closely to medical research and less closely to clinical practice according to established medical standards.  For example, Maeda teaches: "...computer-aided systems for data mining, for example by multivariate analysis, are now readily available and have shown promising results when applied to metabolic profiling for diagnostic purposes..." (emphasis added) and "...several applications of metabolome analysis based on machine learning for human cancer diagnosis using peripheral blood or urine were demonstrated..." (Maeda: §"Background;" and entire document), and the nine co-authors on the Maeda peer-reviewed medical research journal are educated and experienced at various levels of medical research, including the doctoral level.  The documents by Go, by Feun, by Epner and by Seyfried similarly evidence the doctoral level research knowledge of PHOSITAs in the field, and each is cited in its entirety.
This level of medical research knowledge is necessitated by claim steps such as:
"providing a sample of the subject having the tumor..., ...wherein said sample is selected from the group consisting of: a tumor sample, blood, blood serum, blood plasma, and urine" (e.g. claim 33, step a), assuming that the preceding sample selection (i.e. "...said sample is selected from the group...") is interpreted as a step of the claimed method (corresponding to claims portion (I) above) -- it is not clear how PHOSITA would have known which sample type to select and confirm (i.e. confirming and not just selecting randomly) among all of those potentially within the scope of the claim and without undue experimentation as to this decision alone;  
"profiling a parameter of said sample, using an analyzer, to obtain a profile, wherein particular "parameter" type, e.g. the particular parameter type potentially being an amino acid type, concentration, hydropathy, charge, solubility, etc., available through analysis of the sample and then amenable to creation of the recited "amino-acid profile," must be selected according to some medical research knowledge (corresponding to claims portion (II) above) -- it is not clear how PHOSITA would have known which "parameter" of the one or more amino acids to select and confirm (i.e. confirming and not just selecting randomly), selecting a parameter among all of those potentially within the scope of the claim and without undue experimentation as to this decision alone;
"identifying at least one feature..., wherein said at least one feature is associated with at least one biologically-active molecule" (e.g. claim 33, step c) (corresponding to claims portion (III) above) -- it is not clear how PHOSITA would have known which "feature" of the profile to select and confirm (i.e. confirming and not just selecting randomly), selecting a feature among all of those potentially within the scope of the claim and without undue experimentation as to this decision alone;  
"correlating said at least one feature with at least one pathway related to metabolism or proliferation of the tumor to generate... associated pathway-related species corresponding to an active state of said at least one pathway in part of the subject" (e.g. claim 33, step d) (corresponding to claims portion (IV) above) -- it is not clear how PHOSITA would have known which method of "correlating," let alone which resulting "pathway," to select and confirm (i.e. confirming and not just selecting randomly), selecting a method and then a pathway among all of those potentially within the scope of the claim and without undue experimentation as to these decisions alone;  
"selecting at least two assessings based on at least one of said at least one correlated pathway and/or any species of said associated pathway-related species being related to at least one of said at least two assessings..." (e.g. claim 33, step e) (corresponding to claims finally how many, to select and confirm (i.e. confirming and not just selecting randomly), selecting assessings among those potentially within the scope of the claim and without undue experimentation as to these decisions alone; and
"determining the deprivation-diet protocol specific to the subject based on outcomes of... performing said at least two assessings" (e.g. claim 33, step g) (corresponding to claims portion (VI) above) -- it is not clear how PHOSITA would have known which method of "determining," let alone which resulting "protocol," to select and confirm (i.e. confirming and not just selecting randomly), selecting a method of determining and then finally a single protocol among all of those potentially within the scope of the claim and without undue experimentation as to these decisions alone.
PHOSITA would have understood each of the above listed steps and decision points to require research level understanding and medical decision making in order to navigate the recited: options, unknown relationships and unknown conditions.

Regarding expert systems software development and regarding at least claims 51 (system) and 66 (CRM), a relevant, composite PHOSITA, who actually might represent a team of persons together having the overall necessary skill in the art, would have had to possess a combination of the above doctoral-level medical research knowledge, experience with oncology as evidenced above, as well as graduate-level software development knowledge and experience implementing expert systems from the field of artificial intelligence, as evidenced by Shortliffe, by Sachdeva and by Gaglio (Shortliffe and Gaglio as cited on the 2/25/2019 form 892 and Sachdeva as cited on the attached form 892).  That the claimed subject matter requires software development knowledge relating to expert systems, as opposed to simpler forms of more basic coding, is indicated by the knowledge-intensive and creative nature of the computer-implemented claims, e.g. inferring a new, patient-specific, deprivation-diet protocol as in the final step (v) of claim 51, which step requires that stored instructions be capable of autonomously navigating the various medical research decisions (I-VI) listed above and which step (v) and preceding decisions (I-VI) are not supported by citation to established medical standards, e.g. not having established medical decision trees, etc. regarding these medical decisions.  Instead, the claimed invention relates more closely to medical research and development of expert software and less closely to clinical practice according to established medical standards and simple calculational software.  For example, Shortliffe teaches: "Because the optimal therapy for most cancers is not yet known, clinical oncology research is commonly based on complex formal experiments that compare the therapeutic benefits and side effects (toxicity) of proposed alternative disease treatments" (emphasis added, Shortliffe: §35.1, 1st para.; and entire document).  The documents by Sachdeva (e.g. §8) and by Gaglio (e.g. §1) similarly evidence the artificial intelligence expertise and doctoral level research knowledge of PHOSITAs in the field, and each is cited in its entirety.
The above graduate-level, expert systems software development knowledge and experience capturing in a medical expert system decision-making knowledge are PHOSITA requirements necessitated by claim steps such as:
"profiling a parameter of a sample..., wherein said sample is selected from the group 
"profiling a parameter of a sample..., wherein said sample is selected from the group consisting of: a tumor sample, blood, blood serum, blood plasma, and urine" (e.g. claim 51, step (b)(i), in which recitation, inherently, a particular "parameter" type, e.g. the particular parameter type potentially being an amino acid type, concentration, hydropathy, charge, solubility, etc., available through analysis of the sample and then amenable to creation of the recited "amino-acid profile," must be selected by the stored instructions inherently according to expert-system-captured medical research knowledge (corresponding to claims portion (II) above);
"identifying at least one feature..., wherein said at least one feature is associated with at least one biologically-active molecule" (e.g. claim 51, step (b)(ii)) (corresponding to claims portion (III) above);
"correlating said at least one feature with at least one pathway related to metabolism or proliferation of the tumor to generate... associated pathway-related species corresponding to an active state of said at least one pathway in part of the subject" (e.g. claim 51, step (b)(iii)) (corresponding to claims portion (IV) above);  
"selecting at least two assessings based on at least one of said at least one correlated pathway and/or any species of said associated pathway-related species being related to at least one of said at least two assessings..." (e.g. claim 51, step (b)(iv)) (corresponding to claims portion (V) above); and
"upon obtaining... outcomes of... at least two assessings, determining the deprivation-diet protocol specific to the subject based on said outcomes" (e.g. claim 51, step (b)(v)) (corresponding to claims portion (VI) above).
PHOSITA would have understood each of the above listed steps to require, in addition to the above-discussed medical knowledge, also research level understanding and implementation of artificial intelligence expert systems capable of capturing the above medical knowledge so as to encode software functionality sufficient to perform the above-listed medical decision making.

Regarding (E) and the state of the prior art 
The prior art extends back to approximately the 1950s and is represented by the art instantly of record via citations in the specification, the IDSs, two inventor declarations, and forms 892.  That art consists almost entirely of reports of medical research, reflecting the research-based nature of the prior art and the field generally.

Regarding (G) and predictability of the art 
Even eight years after the instant critical date, the relationship between diet and cancer remains unpredictable as exemplified by Muthu published in 2019 (as cited on the attached form 892) as quoted here:
"...despite the technology’s present ability to measure 1000s of endogenous metabolites in various clinical or biological specimens, there are essentially no examples of metabolomics investigations being translated into actual utility in the cancer clinic" (emphasis added, Muthu: abstract and entire document).
"Measuring quantitative metabolic profiles with the intention to associate them with physiological or pathological conditions have been ongoing for over 50 years [21–23]. This was coined “metabolomics” in the literature 1998 to 2001..." (Muthu: p. 2, last para.; and entire document).
"Assuming that there actually is an immense difference in metabolism and metabolic homeostatic it is reasonable to ask why modern day metabolomics not yet have identified additional new and specific differences to lead tumor biologists in novel metabolic avenues" (emphasis added, Muthu: p. 2, last para.; and entire document).
"...one difficulty lies in the fact the homeostatic mechanisms works towards keeping concentration levels of metabolic intermediates constant avoiding toxicity...  ...if the concentration does not differ more than +/-20%, the analytical method and processing pipeline might struggle to identify the difference as significant..." (emphasis added, Muthu: p. 2, last para.; and entire document).
"...systematic studies imply large biochemical spaces to be investigated" (Muthu: p. 7, 2nd para.; and entire document).
"Studying tumor growth for the identification of metabolic limiting factors in vivo poses the largest challenge both technically and in terms of experimental design possible to achieve for cost and ethical reasons" (Muthu: p. 7, 2nd para.; and entire document).
"(1) Since the tumor in most cases is very small in relation to the rest of the body, there is a fair chance that a tumor specific metabolic profile leaking out from tumor cells is diluted and disappears in the blood volume where a large contribution to the blood metabolic profile comes from metabolic active muscle cells which constitute approximately 40% of human body weight.  (2) The tumor triggers innate immune responses such as inflammatory responses, which, in turn, create much larger alterations to the blood metabolic profile than the primary changes leaked out from the tumor cells. This has been observed when comparing the blood metabolic profiles of nonrelated diseases where a majority of metabolic differences were found not to be disease specific...  (3) The blood metabolic profile will reflect what we eat and our life style which further convolutes the cancer-specific metabolites leaking out from the tumor. Because of (1), (2), and (3), blood metabolic biomarkers can be more complicated to assign than for example cancer-specific DNA methylations which can achieve... specificities in clinical cohorts close to 100%..." (emphasis added, Muthu: p. 8, 1st para.; and entire document).
"Despite the massive amount of metabolomics literature reports proposing tentative biomarkers for various cancers, no single metabolite or metabolite panel have found clinical utility over the last 10 
"One possible explanation to the lack of metabolic biomarker panels being evaluated in clinical trials so far is that many of the proposed biomarkers lack clear and proven mechanistic link to the cancer metabolism. Identification of metabolic blood biomarkers directly in patient samples is apparently difficult. This can be rationalized by considering that tumors are small relative to the rest of the body and that a unique cancer metabolic profile leaking out into the blood easily can get masked by the same metabolites leaking out from normal cells of slightly different proportions. The unique tumor profile will become diluted in the blood. It is also conceivable that innate immune responses further masks tumor specificity" (emphasis added, Muthu: p. 10, 4th para.; and entire document).

Regarding (H & D) and the breadth of the claims and the nature of the invention 
At least the independent claims are broad in that they read on all possible subject (i.e. patient) types; all possible tumor types, locations, sizes, etc.; all possible diet constituents including their addition and removal; multiple types of tumor and systemic sample types; multiple modes of physical metabolite and pathway analysis of samples; any possible feature of a metabolite profile; any possibly related biologically-active molecule; any possible metabolism- or proliferation-related pathway, any possible pathway-related species; and unspecified techniques for selecting a sample type, identifying a feature, correlating feature to pathway, selecting assessings and finally determining a deprivation-diet protocol. 
Additionally, regarding the system and CRM claims 51, 66 and 69 and the explicit and inherent contingent limitations of claims portions (I-VI), i.e. the selections among options or contingencies in those claims portions, MPEP 2111.04.II states that, if a claim is to a machine or manufacture (e.g. systems and CRM, and as opposed to process or method claims), then a BRI of such a claim requires structure corresponding to all recited contingencies, regardless of which might be selected when the system or CRM is put to use.  This emphasizes the need for support for all embodiments within the scope of the system and CRM claims, including support for all embodiments across the scope of the potential selections of each claims portion (I-VI).  Thus, such claims must be narrowed to supported embodiments, including narrowing to only supported contingencies. 

Regarding (B & C) and direction or guidance and working examples presented
It can be agreed that there is guidance regarding certain portions of the claims, but this is not clear regarding other portions, as further detailed below.
It can be agreed that the following portions of independent method claims 33 and 68 are adequately supported by the guidance disclosed, including working examples, as well as cited art examples.  
Regarding the inherently recited subject diagnosed as having a tumor (e.g. claim 33, preamble), it can be agreed that such a subject (e.g. a human patient) diagnosed as having a tumor was well-known in the medical field, including the inherent, unclaimed diagnosis of the tumor.  Such diagnosis is at least contemplated in instantly disclosed Example 2 (specification p. 28), in the corresponding Fig. 2 and also pp. 7-8 of the specification.  While such disclosure might or might not be enabling for such a diagnosis, enablement of this portion this is not an issue since performance of such a diagnosis is not directly claimed and such a diagnosis otherwise is well-known in the art.  Additionally, at least the following art of record similarly begins with the assumption of identified subjects diagnosed as having a tumor e.g. Zaman (p. 6, "Study Sample Characteristics (A)...") and also O'neill (p. 1) each as cited on the 3/3/2016 IDS.    
Regarding the explicitly recited providing an already-selected sample (in contrast to support for the selection of that sample, e.g. claim 33, step a), it can be agreed that such a step was well-known in the medical field, e.g. as exemplified in at least the following prior art: Zaman (p. 8, "Collection of Blood Specimens") and also O'neill (p. 1) each as cited on the 3/3/2016 IDS.  (The selection of the sample, i.e. prior to providing the already-"selected" sample, is addressed further below among portions of the claims lacking clear support.)
Regarding the explicitly recited obtaining an amino acid profile of the sample (e.g. claim 33, step b), it can be agreed that such a step was well-known in the medical field, e.g. as exemplified in at 

Regarding the explicitly recited performing the selected assessings (e.g. claim 33, step f), it can be agreed that some of the recited instances of "assessing" (e.g. claim 33, step (f), sub-steps (i-vii), taken individually, were well-known in the medical field.  However, for other recited instances of "assessing," the original disclosure appears only to allude to the concept of the particular "assessing," and it is not clear that there was disclosed support at to how to perform the "assessing."  Regarding each particular "assessing:"
(i & vii) "assessing" of "amino acids" are taught by at least Zaman (p. 8, "Collection of Blood Specimens") and also O'Neill (p. 1) each as cited on the 3/3/2016 IDS, such that performance of this "assessing" is interpreted as within the knowledge of PHOSITA. 
(ii) "assessing" of "fatty acids" was discussed in the 11/20/2017 inventor declaration, but it is not clear what is the date of the information in the section "Fatty-Acid Tumor-Consumption Assessment" at p. 4 of that document, as to its relevance in providing support for the recited "assessing" of "fatty acids" as of the instant priority date.  Also, the original disclosure does not appear to further detail how to perform such an assessing, and it is not clear which, if any, art of record might support how to perform such an "assessing."  Thus, it is not clear that performance of this "assessing" should be interpreted as enabled within the knowledge of PHOSITA.
(iii) "assessing" of "specific nutrients," is interpreted as again reading on "amino acids" as exemplified above for (i & vii) as well as all other nutrients among (i-vii), however otherwise, as to "nutrients" not already listed among (i-vii), it is not clear that the original disclosure detailed how to perform such an "assessing," and it is not clear which, if any, art of record might support how to perform such an "assessing."  The 9/19/2021 remarks (p. 33) cite to sections of the specification, but it is not clear that any of those cited sections teach how to 
(iv) "assessing" of "specific carbohydrates" was addressed in the 11/20/2017 inventor declaration, but it is not clear what is the date of the information in the section "Carbohydrate-Catabolism Tumor-Activation Determination" at p. 6 of that document, as to its relevance in providing support for the recited "assessing" of "specific carbohydrates" as of the instant priority date.  Also, that section of the declaration does not clearly detail how to perform "assessing" of "specific carbohydrates."  The declaration addresses analysis of data resulting from the assessing, but the declaration does not clearly detail how to perform the "assessing."  Also, the declaration addresses particular carbohydrate and carbohydrate-related metabolites, but the declaration does not address the entire scope of the recited "specific carbohydrates."  Also, the original disclosure does not appear to further detail how to perform such an assessing, and it is not clear which, if any, art of record might support how to perform such an "assessing."  Thus, it is not clear that performance of this "assessing" should be interpreted as enabled within the knowledge of PHOSITA.
(v) "assessing" of "whether... said... correlated pathway is linked to a PI3K/AKT/mTOR pathway" was discussed in the 11/20/2017 inventor declaration, but it is not clear what is the date of the information in the section "PI3K/ AKT/mTOR-Pathway Tumor-Activation Determination" at p. 8 of that document, as to its relevance in providing support for the recited "assessing" of "whether... said... correlated pathway is linked to a PI3K/AKT/mTOR pathway" as of the instant priority date.  The declaration addresses "activation" of particular 

In contrast, it is not clear that the record provides adequate support, in the form of guidance disclosed, disclosed working examples and cited art examples, for portions (I-VI) as listed above, nor for the physical steps of the computer-implemented claims 51, 66 and 69.  Not only are these portions and steps not described in sufficient detail in the specification, neither the disclosed working examples nor the cited art examples clearly support these portions and steps.   
Regarding claims portion I, sample selection in view of the recited "subject" and "tumor" (e.g. claim 33, step a), while obtaining almost any particular medical sample from a medical subject (e.g. a patient) generally may be agreed to be well-known, it does not follow that selecting which particular sample to obtain from a particular subject would have been clear.  This portion generally is addressed at for example p. 29 of Applicant's 9/19/2021 remarks, but those remarks do not address the recited "selected" or how to perform the selection, for example given the inputs of having a particular subject, having a diagnosed tumor and having an objective of determining a deprivation diet.  Regarding claims 33 and 68, it is not clear that PHOSITA would have been enabled to perform this selection, and, regarding claims 51, 66 and 69, it is not clear that PHOSITA would have been enabled to create software capable of performing this selection.  It is not clear that this portion of the claims is described in sufficient detail in 
Regarding claims portion II, inherent parameter selection in view of the recited "subject," "tumor" and "sample" (e.g. claim 33, step a), the claim reads on a multitude of possible parameters, e.g. amino acid: type, concentration, hydropathy, charge, solubility, etc., one of which must be autonomously selected either by the performer of the claim, e.g. in claim 33, or by the maker of the system having stored instructions, e.g. in claim 51, which instructions, throughout the scope of possible embodiments, would result in a clinically operative use of the selected parameter.
Regarding claims portion III, identifying at least one feature, among other features, of an amino acid profile, wherein said at least one feature is associated with at least one biologically-active molecule in view of the recited "subject," "tumor" and "sample" (e.g. claim 33, step c), this portion generally is addressed at for example p. 30 of Applicant's 9/19/2021 remarks.  Additionally and as detailed below, it is not clear that this portion of the claims is described in sufficient detail in the specification, in either the disclosed working examples or the cited art examples. 
Regarding claims portion IV, correlating said at least one feature with at least one pathway related to metabolism or proliferation of the tumor (e.g. claim 33, step d), this portion generally is addressed at for example p. 31-32 of Applicant's 9/19/2021 remarks.  Additionally and as detailed below, it is not clear that this portion of the claims is described in sufficient detail in the specification, in either the disclosed working examples or the cited art examples.
Regarding claims portion V, selecting at least two assessings based on at least one of said at least one correlated pathway and/or any species of said associated pathway-related species being related to at least one of said at least two assessings (e.g. claim 33, step e), this portion generally is addressed at for example p. 32-36 of Applicant's 9/19/2021 remarks.  For example, the remarks provide explanation of the recited "assessings" taken individually (pp. 33-36), and so it can be agreed that the individual "assessings" were within PHOSITA knowledge.  However, it remains unclear that there is any support as to how to perform the additionally recited "selecting" among the assessings based on the recited inputs.  Additionally and as detailed below, it is not clear that this portion of the claims is 
Regarding claims portion VI, determining the deprivation-diet protocol specific to the subject based on said assessings (e.g. claim 33, step g), arguably the focus of the recited inventions, this final portion of determining the "deprivation-diet protocol" generally is addressed at for example p. 36 of Applicant's 9/19/2021 remarks.  Additionally and as further detailed below, it is not clear that this portion of the claims is described in sufficient detail in the specification, neither the disclosed working examples nor the cited art examples.
Applicant's 9/19/2021 remarks assert:
"While the deprivation-diet protocol is primarily determined based on Steps (a)-( d), the inclusion of Step (e) validates the initial AA deprivation-diet protocol, while enhancing, further refining, and extending the nutritional composition of the final dietary protocol to include other nutrients and metabolites (see p. 24, lines 7-11, for example)."  
These remarks do not clearly correspond to the claims in that there appears to be no recitation as to the remarks-asserted "deprivation-diet protocol" being "primarily determined based on Steps (a)-(d)."  This 9/19/2021 assertion by Applicant appears to be inconsistent with each of the 9/19/201 independent claims 33, 51, 66 and 68-69.  Rather the "deprivation-diet protocol" is only recited in the preamble and then, for example, in claim 33, step (g) with no recitation of either "diet" or "protocol" in any of steps (a) through (f).  Even in step (g), determination of the "deprivation-diet protocol" is recited as "based on... the assessings" of steps (e-f), with no clear recitation of any relationship to steps (a)-(d) as asserted in Applicant's 9/19/2021 remarks.  Additionally, neither in step (e) nor in any step, is there any clear recitation of the asserted "validation" nor any clear equivalent, nor generally is there any clear recitation as to the also asserted "enhancing, further refining, and extending the nutritional composition of the final dietary protocol to include other nutrients and metabolites (see p. 24, lines 7-11, for example)."  Also, it is not clear that there is any particular "nutritional composition" which available for "extending," contrary to Applicant's assertion.  These Applicant remarks cite to the specification at p. 24, lines 7-11, 
"...a daily diet is provided for tumor patients. Such dietary compositions are preferably reduced or depleted in certain active biochemical molecules, metabolites, or nutrients (e.g. specific amino acids, carbohydrates, or fats) according to the biochemical tests performed on the body samples."  
This disclosure (i) includes no clear definition such as might import a limitation into interpretation of the claims; (ii) generally discloses "dietary compositions" as "preferably reduced or depleted in certain active biochemical molecules, metabolites, or nutrients (e.g. specific amino acids, carbohydrates, or fats)" with no disclosure as to the asserted "enhancing, further refining, and extending the nutritional composition" or any iterative or optimized determination of the disclosed "dietary compositions," let alone the recited single step of, "(g) determining a deprivation-diet protocol" as in for example claim 33; and (iii) generally discloses a relationship of "dietary compositions" being "according to biochemical tests performed on... body samples" without disclosing any detail as to how to progress from the seven forms of biochemical test, such as recited in claim 33, step (e), with two disclosed "tests" or recited "assessings" assumed as selected and then being performed in claim 33, step (f), to the disclosed "dietary compositions" or the recited "deprivation-diet protocol."

Introduction to Office action Table A regarding Wands factors (B&C)
In order to more precisely and definitively ascertain the direction or guidance and working examples presented in regard to Wands factors (B & C), Table A is provided herein.
Regarding the following Table A, this enablement rejection is largely predicated on an interpretation that the disclosure is inadequate to bridge the identified gaps (I-VI) in the claims.  
In Table A, each column lists an element of the independent claims (e.g. method claim 33) corresponding to one of the claims portions (I-VI).  Each row lists the disclosed examples and/or figures.  
Altogether Table A attempts to capture any relationships between the disclosed examples and/or figures (rows of the table) and claims portions (I-VI) (columns of the table).
not disclosed as to what results from that claims portion, and these instances are labeled below as "not disclosed" as to any particular result.
In some rows, the selection, correlation or determination of a column may be disclosed as a result but with no disclosure as to the particular method of how the column's selection, correlation or determination is performed.  Instances lacking disclosure as to method or "how to" are labeled as "NMD" to indicate "No particular Method Disclosed" as to the indicated selection, correlation or determination.

Table A in which "NMD" indicates 
"No particular Method Disclosed" as to the indicated selection, correlation or determination
Example or figure
Given
tumor type
I
Select
sample
type
II
Select
profile
metabolite & parameter
of metabolite
III
Select feature
IV
Correlate
pathway

V
Select
assessings
regarding tumor consumption
VI
Determine
deprivation diet protocol
Ex. 1 & Fig. 1
not disclosed
generic tumor,
non-systemic; NMD
"One or more biochemical parameter;"
NMD
disclosed as a generic result;
NMD
disclosed as a generic result;
NMD
not 
disclosed;
NMD
disclosed as a generic result and not as a "deprivation" diet; NMD
Ex. 2
not disclosed
generic tumor,
non-systemic; NMD
"One or more
biochemical or biophysical parameter;" NMD
not disclosed; NMD
not disclosed; NMD
not 
disclosed; 
NMD
Not disclosed. Discloses only "results are then compared," and ends with "diagnosing the tumor," no diet; NMD


Fig. 3 as in Ex. 2
not disclosed
generic tumor,
non-systemic; NMD
"biochemical or biophysical parameter;" NMD
not disclosed; NMD
not disclosed; NMD
not 
disclosed; 
NMD
"Protocol-generating module for
generating protocol for dietary
composition based on profiling results," not a "deprivation" diet; NMD
Ex. 3, incl. citation to Fig. 4
lung
generic tumor,
non-systemic; NMD
amino acid concentration; NMD
not disclosed; NMD
not disclosed; NMD
not 
disclosed; 
NMD
inversion of the profile or "direct correlation modified by a constant," no disclosure as to deprivation
Ex. 4 
& 
Fig. 5
in Ex. 4, breast, prostate, lung, colon &, in Fig. 5, pancreas 
NMD
amino acid profile according to Fig. 5; no 
NMD
NMD
not disclosed; NMD
Generally, "Metabolic testing" according to

NMD
for each tumor type, numerous options for "depleted... AA" diets disclosed. Glucose, fat, carbohydrates variously disclosed.
Ex. 5
not disclosed;
refers to "baseline"without regard to tumor type
not disclosed;
refers to "baseline"without regard to sample type; NMD
not 
disclosed; NMD
not disclosed; NMD
not disclosed; NMD
not 
disclosed; 
NMD
various rules disclosed, not clearly referring to a "deprivation" diet


Ex. 6 & Table 2 (i.e. Table I of Cobo Dols re tumor identifi
-cation)
lung, head, neck
blood serum
amino acid concentration; NMD
not 
disclosed; 
NMD
not 
disclosed; 
NMD
not 
disclosed; 
NMD
various resulting diet options disclosed;
NMD
Ex. 7
(citing to Maeda re tumor identifi
-cation)
non-small-cell, lung cancer (NSCLC)
blood plasma
amino acid concentrationNMD
cancer level relative to control
disclosing "stress," "auto-phagy" and cellular nutrition; NMD
not 
disclosed; 
NMD
various resulting diet options disclosed;
NMD
Ex. 8 & Fig. 5
pancreas,
lung, prostate
not 
disclosed; 
NMD
amino acid concentrationNMD
not 
disclosed; 
NMD
pathways
(1-4) but no disclosure relative to a "feature"
; NMD
not 
disclosed; 
NMD
relationships between "metabolic testing" and "cancer type-specific formulations" but no disclosure regarding a "feature" or "assessings" or progressing from those selections and NMD 
Ex. 9 & Fig. 6
not disclosed
cancerous tissue and then blood; 
NMD
amino acid with no explicit parameter; NMD
presence of a "depri-vation state" indicator; NMD
ATG4 re auto-phagy HSP70, or AKTl re "starva-tion/
autophagy"; NMD
amino
acids via "MS or AA analyzer" & blood "via MRI";
NMD
Ingredients; NMD


Ex. 10
not disclosed
options:
tumor, blood, urine; 
NMD
concentrations of amino acid,
"metabolites,"
"markers,"
nitrogen, and "metabolites" and "markers"; 
NMD
not 
disclosed; 
NMD
"meta-bolic,"
auto-phagy, cell death; NMD
"diagnostic tests" as for profile; NMD
not 
disclosed; 
NMD
Ex. 11 & Fig. 7
"in-vitro"
not disclosed
tumor; 
NMD
"metabolic" &
"AA content";
NMD
not 
disclosed; 
NMD
not 
disclosed; 
NMD
not 
disclosed; 
NMD
Disclosed as a result; 
NMD
Example or figure
Given
tumor type
I
Select
sample
type
II
Select
profile
metabolite & parameter
of metabolite
III
Select feature
IV
Correlate
pathway

V
Select
assessings
regarding tumor consumption
VI
Determine
deprivation diet protocol


No single example, among specification Examples 1-11, discloses all elements of any single claim or claimed embodiment.  No single example, among Examples 1-11, is clearly and particularly a complete example embodiment of any current claim or claimed embodiment.  Often, as indicated by the label "NMD" explained above, the examples and figures may disclose one or more results of a selection, correlation or determination in one of claims portions I-VI but without disclosing how to perform the indicated selections, correlation or determination to arrive at those results.  In order to practice or make the claimed inventions, PHOSITA first would have had to select from among steps of the disparate examples and their intermediate results and then would have had to experiment to devise a method to achieve each of those intermediate results.  For the system and CRM claims, PHOSITA additionally would have had to encode an algorithm to accomplish both the first and second aspects above, including encoding performance of the necessary experimentation.

Reduction to practice in the form of functioning software
One, not required but possible, form of support for enablement could be reduction to practice in the form of functioning software implementing claims such as claim 51.  However, there is no indication in the record that such software has been created at any functional stage of development.  The specification describes no example and the drawings show no output of functional software clearly implementing steps of the recited claims.  At most, the disclosure includes flow charts planning top-level portions of software which might be developed, e.g. Figs. 3 & 5.  It is not clear how PHOSITA would have proceeded from these top level plans to functional software.

Extrinsic publications, products or services
As another, not required but possible, form of support for enablement, in the approximately 10 years since the instant priority date, it is not clear that the instant subject matter has been published, particularly not in any peer-reviewed publication, despite the medical-research-related nature of the claimed inventions.  
Nor is it clear that any product has become publicly available. The inventor is associated with a website by or about "MDSure LTD," https://www.mdsure.org/ (as cited on the attached form PTO-892), which appears related to the instant claims, however it is not clear that the website discloses any further working examples (e.g. products or services) as possible embodiments of the instant claims and the instantly-recited claims portions (I-VI).  
The website displays a page or graphic entitled "POWER" with a "MDSURE protocol" (p. 2 of the MDSure LTD document of record) that proceeds from "Performing metabolic profiling in a simple blood test and analysis" to a "Personal nutrition formula, anticancer nutritional plan and scheduled personalized supplement-formula" without further disclosure as to how those steps are performed.  The 
The website further cites to and discusses "The method is protected by a PCT patent application:  WIPO Patent Application WO/2012/116229" (emphasis added, p. 3 of the MDSure LTD document).  That WIPO application also is disclosed on the attached form PTO-892.  The website cites to additional publications, however it is not clear how or if either the above WIPO application or the additionally-cited publications relate to the instant claims and claims portions (I-VI), including as of the instant priority date. 

Regarding (A) and the quantity of experimentation necessary
If consideration is given to Wands factors A-H and to the extent of experimental variable space described above and the difficulty of performing all the likely necessary experiments to make the explicit and inherent selections, correlation or determination and to resolve unspecified aspects of the claimed embodiments and determine how to completely perform any claimed embodiment, then undue experimentation would have been necessary.

Summary questions and suggestions toward overcoming the enablement rejection
Answering the following questions may help overcome the above enablement rejection: 
For each recited claims portion I-VI, can further support be identified and provided, whether already in the record or in the art but possibly available as PHOSITA knowledge, in particular including further sub-steps of the already recited steps?
For each broadly recited claim element, would there be more adequate support for a more narrowly recited element requiring less experimentation to perform?  Broadly recited claim elements include: all possible "subject" (i.e. patient) types; all possible tumor types, locations, sizes, etc.; all possible diet constituents including addition and removal relative to baseline diets; multiple types of tumor and systemic sample types; multiple modes of physical metabolite and pathway analysis of samples; any possible feature of a metabolite profile; any possibly related biologically-active molecule; any possible metabolism- or proliferation-related pathway, any possible pathway-related species; and unspecified techniques for selecting a sample type, identifying a feature, correlating feature to pathway, selecting assessings and finally determining a deprivation-diet protocol.  In this regard, it might help to narrow the claims, eliminating some or all of the decisions required in claims portions (I-VI).  For example, sample type (I) might be narrowed to a tumor biopsy or possible to the single type of systemic sample most clearly taught in the art as capable of yielding information necessary to accomplish the rest of the claim; the amino acid "profile" "parameter" (II) might be narrowed to concentration in the sample of one or more specifically-recited amino acids; the "feature" (III) of the "profile" might be narrowed to change in concentration, specifically up or down for one or more specified amino acids and in tumor vs. healthy samples;  a particularly required "pathway" and method of correlation (IV) might be specified; the particular two "assessings" (V) might be specified; and a particular method might be specified to thereby calculate and/or infer the deprivation-diet protocol (VI) from specifically recited results.  For each of the above instances (I-VI) of narrowing the claim scope, support should be identified in the original disclosure.  Such support either should be all within one originally disclosed embodiment, or there should be additional explanation as to how there was support for combining embodiments in ways not explicitly disclosed.



Lack of Written Description
Claims 33, 35-36, 51 and 64-69 are rejected under 112/1st as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Generally, each claim also is rejected for lack of written description regarding each limitation or portion of claimed subject matter (I-VI) relating to the above lack of enablement rejection.
Regarding claim 33, at step (e)(i), the recited "assessing" a "sample for consumption of specific amino acids by the tumor," while approximately disclosed in original, 8/22/2013 claims as "wherein said profile is selected from the group consisting of... an amino-acid profile" (claim 7), there nonetheless is not disclosed adequate detail as to how to perform the 9/19/2021 recited "assessing... consumption... by the tumor," e.g. how to perform such an "assessing," specifically as to consumption by the tumor, without regard to tumor type, location or size, and with regard to systemic sample types, laboratory assay procedure, reagents, equipment, etc., such that PHOSITA would have understood that tumor-specific consumption was being assayed throughout the scope of possible sample and tumor types.    It also is not clear that there is disclosure as to how to perform the "assessing" in the particularly recited context "as said specific amino acids are related to said... correlated pathway and/or said associated pathway-related species."  While other art (e.g. Zaman, p. 8, "Collection of Blood Specimens" and also O'Neill, p. 1 each as cited on the 3/3/2016 IDS), disclosures, remarks and declarations of record, e.g. the 11/20/2017 and 7/11/2018 declarations, attached documents, and associated remarks, may address performance of particular versions of amino acid profiles, it is not clear that any support is provided for the recited embodiments of "consumption... by the tumor" assayed from a systemic sample of a human subject, e.g. from "blood... and urine" samples.  For example, in the "ION Guide" document attached to the 7/11/2018 declaration, there is mention of amino acids (e.g. p. 2, 1st col., 3rd para.), but there is no mention of a tumor, let alone assaying specifically tumor consumption of amino acids from a systemic sample.  Thus, at least with respect to these embodiments within the scope of this recitation, the recitation causes the claim to lack adequate written description.  A similar analysis applies to step (e)(vii) which also focuses on amino acids.
At step (e)(ii), the recited "assessing" a "sample for consumption of specific fatty acids by the tumor," while approximately disclosed in original, 8/22/2013 claims as "wherein said profile is selected from the group consisting of... a fatty-acid profile" (claim 7), there nonetheless is not disclosed adequate detail as to how to perform the 9/19/2021 recited "assessing... consumption... by the tumor," e.g. how to perform such an "assessing," specifically as to consumption by the tumor, without regard to tumor type, location or size, and with regard to systemic sample types, laboratory assay procedure, reagents, equipment, etc., such that PHOSITA would have understood that tumor-specific consumption was being assayed throughout the scope of possible sample and tumor types.  It also is not clear that there is disclosure as to how to perform the "assessing" in the particularly recited context "as said specific fatty acids are related to said... correlated pathway and/or said associated pathway-related species."  While other disclosures, remarks and declarations of record, e.g. the 11/20/2017 and 7/11/2018 declarations, attached documents, and associated remarks, may address performance of particular versions of fatty acid profiles, it is not clear that any support is provided for the recited embodiments of "consumption... by the tumor" assayed from a systemic sample of a human subject, e.g. from "blood... and urine" samples.  For example, in the "ION Guide" document attached to the 7/11/2018 declaration, there is mention of fatty acids (e.g. p. 2, 1st col., 3rd para.), but there is no mention of a tumor, let alone assaying specifically tumor consumption of fatty acids from a systemic sample.  Also, it is not clear that there is art of record showing that such an "assessing" would have been within PHOSITA knowledge.  Thus, at least with respect to these embodiments within the scope of this recitation, the recitation causes 
At step (e)(iii), the recited "assessing" a "sample for consumption of specific nutrients" by a tumor, while approximately disclosed in the specification of the 8/22/2013 original filing as "...the scans or profiles measure proportions of metabolites and biochemicals including:... nutrients..."  (4:18) and "diagnostic tests used to reveal the metabolic nutrient consumption specific to that tumor" (19:5), there nonetheless is not disclosed adequate detail as to how to perform the 9/19/2021 recited "assessing... consumption... by the tumor," e.g. how to perform such an "assessing," specifically as to consumption by the tumor, without regard to tumor type, location or size, and with regard to systemic sample types, laboratory assay procedure, reagents, equipment, etc., such that PHOSITA would have understood that tumor-specific consumption was being assayed throughout the scope of possible sample and tumor types.  Also, while there is limited support to the extent that the recitation "nutrients" reads on "amino acids" and "fatty acids" (to the extent that those embodiments are supported), it is not clear that there is support for the entire scope of the recitation "nutrients," at least not to the extent that it reads on for example "carbohydrates," and other metabolites within a BRI of "nutrients" and otherwise described here as lacking adequate support.  Thus, at least with respect to these embodiments within the scope of this recitation, the recitation causes the claim to lack adequate written description.
At step (e)(iv), the recited "assessing" a "sample for consumption of specific carbohydrates" by a tumor, while approximately disclosed as "profiling at least one parameter of said sample using an analyzer to obtain a patient profile, wherein said patient profile is... a carbohydrate profile" in the original filing (e.g. 11/6/2013 claim 33, step b), there nonetheless is not disclosed detail as to how to perform such a "profiling... using an analyzer" in the 11/6/2013 language nor the 9/19/2021 recited "assessing," e.g. how to perform such an "assessing," specifically as to consumption by the tumor, without regard to tumor type, location or size, and with regard to systemic sample types, laboratory assay procedure, reagents, equipment, etc., such that PHOSITA would have understood that tumor-specific consumption was being assayed throughout the scope of possible sample and tumor types.  And, then it also is not clear that there is disclosure as to how to perform the "assessing" in the particularly recited context "as said specific carbohydrates are related to said... correlated pathway and/or said associated pathway-related species, wherein said... correlated pathway is linked to a catabolism pathway in said sample correlated to said at least one feature in said step (d)."  While "assessing" of "carbohydrates" was addressed in the 11/20/2017 inventor declaration, it is not clear what is the date of the information in the section "Carbohydrate-Catabolism Tumor-Activation Determination" at p. 6 of that document, as to its relevance in providing support for the recited "assessing" of "specific carbohydrates" as of the instant priority date.  Also, the declaration addresses particular carbohydrates and carbohydrate-related metabolites, but the declaration does not address the entire scope of the recited "specific carbohydrates."  Also, the 7/11/2018 declaration and in particular its attached 2011 "ION Guide" do not clearly address how to assay carbohydrates, in particular not in the recited context.  Also, it is not clear that there is art of record showing that such an "assessing" would have been within PHOSITA knowledge.  Thus, this recitation causes the claim to lack adequate written description.  
At step (e)(v), the recited "whether said... correlated pathway is linked to an autophagy pathway in said sample correlated to said... feature in said step (d)" is not clearly supported by the original disclosure.  The recitation entered the claims with the 11/2/2018 amendment, along with the 11/2/2018 remarks, but it is not clear that those remarks explain support for the amendment, in particular not support as of the original filing date.  While some concepts relevant to this recitation may be addressed in the 11/20/2017 declaration in the section "Autophagy Tumor-Activation Determination" at p. 7, other concepts such as the "correlated pathway" and whether such a correlated pathway is "linked" to an "autophagy pathway" are not clearly addressed.  It is not clear how or if the declaration's "Autophagy detection marker refers to an amino-acid index profile in plasma in which the levels of all or most essential amino-acid levels are high or normal-to-high" may relate to the recitation.  It is not clear how or if the declaration's "Such profile characteristics indicate that an autophagy process is active (i.e., "cell self-destruction" and accumulation of amino acids in the plasma), and that such a process is a marker for drug resistance" may relate to the recitation.  Also, there is no indication as to the date of the information in the section "Autophagy Tumor-Activation Determination," as to that section's relevance in providing 
At step (e)(vi), the recited "assessing whether said... correlated pathway is linked to a PI3K/ AKT/mTOR pathway in said sample correlated to said... feature in said step (d)" is not clearly supported by the original disclosure.  The recitation entered the claims with the 11/2/2018 amendment, along with the 11/2/2018 remarks, but it is not clear that those remarks explain support for the amendment, in particular not support as of the original filing date.  While some concepts relevant to this recitation may be addressed in the 11/20/2017 declaration in the section "PI3K/ AKT/mTOR-Pathway Tumor-Activation Determination" at p. 8, other concepts such as the "correlated pathway" and whether such a correlated pathway is "linked" to a "PI3K/ AKT/mTOR pathway" are not clearly addressed.  It is not clear how or if the declaration's "...activation of this pathway is detected by measuring the following markers..." may relate to the recitation.  Also, there is no indication as to the date of the information in the section "PI3K/ AKT/mTOR-Pathway Tumor-Activation Determination," as to that section's relevance in providing support for the recited "assessing" of "whether... said... correlated pathway is linked to a PI3K/AKT/mTOR pathway" as of the instant priority date.  Also, at least some of the data at p. 9 of the declaration is unreadable.  Also, the 7/11/2018 declaration does not appear to address any details of an assay relating to a PI3K/ AKT/mTOR pathway.  Also, it is not clear that there is art of record showing that such an "assessing" would have been within PHOSITA knowledge.  Thus, this recitation causes the claim to lack adequate written description.
Also, it generally is noted that step (c) of, for example, claim 33 is interpreted as limiting the "feature" to being derived from the data of the single "sample," while the examples and the art cited above 
Also, regarding claims 51, 66 and 69 to software implementation of the recited steps, MPEP 2161.01 discusses written description requirements particular to "Computer Programming, Computer Implemented Inventions," in particular regarding "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" (MPEP 2161.01.I).  The functional claiming of the instant steps is apparent in that, for example, in claims portions (I-VI) generally results, e.g. the recited selections, correlations or determinations, are claimed without specifying steps to obtain those results.  This section of the MPEP states that "The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 'merely by clearly describing one embodiment of the thing claimed'" (5th para.) and (6th para.):
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  ...
As described above and in the enablement rejection, it is not clear that there is adequate written description support, especially with respect to software-implemented claims 51, 66 and 69.

Summary questions toward overcoming the written description rejection
To be clear, the following questions may be addressed in order to help overcome the above written description rejection: 
Where can support as of the instant critical date be found for PHOSITA performing an assay of a recited metabolite in a systemic sample and thereby inferring potentially localized tumor consumption of that metabolite?  This question may be answered across a reasonable range of the tumor types, sizes and locations; sample types; and specific metabolites all throughout the scope of the claims.  This question directly applies to, for example, claim 33, steps (e)(i-iv), and this question applies analogously to steps (e)(v-vii), noting the above 112(b) rejection this regard.
In steps (e)(iv-vi), where is there support as of the instant critical date as to how PHOSITA would have known how to perform the basic sub-steps of the recited "assaying" with regard to systemic sample types, laboratory assay procedure, reagents, equipment, etc., e.g. performance of a carbohydrate profile, given a BRI of "carbohydrate?"  It is described above that there does appear to be at least this basic assay support for steps (e)(i-iii and vii) pertaining to amino acids and fatty acids but not for steps (e)(iv-vi).
What is the effect on the detailed performance of each "assessing" from the variously recited instances of "...as said specific" metabolite(s), e.g. step (e)(i) "amino acids," "are related to said at least one of said at least one correlated pathway and/or said associated pathway-related species," among steps (e)(ii-iv and vii)?  Again, noting a related 112(b) rejection above.
Claims 51, 66 and 68-69 are rejected similarly.
Also, regarding software-implemented claims 51, 66 and 69, MPEP 2173.05(g) and 2161.01.I describe the requirement to disclose particular programming to support functional claiming such as in, for example, claim 51, steps (ii-iv and v), each of which steps recites required outputs without clear recitation or disclosure as to how to proceed from the recited inputs to those outputs.  No such particular programming is disclosed.    

Addressing the 9/19/2021 Applicant remarks regarding the 3/18/2021 written description rejection
Applicant's 9/19/2021 remarks from at least p. 27, 2nd para. through p. 55, are at least headed as addressing the 3/18/2021 written description rejection regarding the recited inference of tumor consumption from systemic samples, e.g. claim 33, step (e)(i) "...assessing said sample for consumption of specific amino acids by the tumor..."  
However, none of those 29 pages of remarks clearly address the issue of that rejection, i.e. how would PHOSITA have known how to perform systemic assays within the scope of the claims to arrive at the recited instances of "consumption... by the tumor..."
In other words, Applicant's 9/19/2021 remarks state (emphasis removed/added, p. 29, 2nd para.): "Since the samples described further in the claim are systemic samples, it would be understood to a PHOSITA that it would be indicative of the metabolic behavior in the subject. How such behavior relates to the tumor is described in the sections below."  However, it is not clear that the subsequent 
For example, Applicant's 9/19/2021 remarks state (emphasis removed/added, p. 31, 1st para.): 
It is noted that the cited section also discusses how the AA profile can differentiate the type of tumor and/or location of the tumor ("tumors of different organs") based on their metabolic status. Exemplary cancer type-specific deprivation diets are provided in Example 4 for breast cancer, prostate cancer, lung cancer, and colorectal cancer. Example 6 (with Table 2) and Example 7 are also illustrative of cancer type-specific deviations in "AA balance" relative to "healthy individuals because of metabolic changes" (p. 33, line 9, to p. 34, line 25).
It is not clear which "cited section" is being referenced.  This portion of the remarks is preceded by citations to several portions of the disclosure.
The independent claims are not limited to "deviations," "AA balance," comparison to "healthy individuals," etc. as stated in the above-quoted remarks.  As such, it is not clear how these remarks pertain to the independent claims.
It is not clear that any of the cited portion of the disclosure explain how PHOSITA can infer the recited tumor consumption from a systemic sample, e.g. given a tumor type, location and size, choose a type of systemic sample, choose metabolites to profile, profile the metabolites, analyze the results to infer tumor consumption of the metabolite.
Specification Examples 1-3, 9 and 11 rely on samples directly of the tumor and so do not pertain to this written description rejection.
Specification Example 4-5 and 8 do not address any sample type or tumor consumption.
Specification Examples 6-7 and 10 address blood amino acid levels in patients having certain types of cancer versus healthy patients, but without attributing changes to tumor consumption, versus, for example, other effects of a tumor on patient metabolism.
For example, Applicant's 9/19/2021 remarks state (emphasis removed/added, p. 38, 3rd para.; p. 39, 1st para.): 
Starting with sample type, the references of record in the File Wrapper and cited AA profile from blood samples (blood, blood serum, and blood plasma) was routine at the time of filing. Furthermore, restriction diets involving the depletion of various amino acids, nutrients, and metabolites.
...
The purpose of this section is to show that the general methodology of AA profiling of body samples containing metabolites was ubiquitous at the time of filing the instant application.
There is agreement as to the first and last sentences quoted above.  Following the first sentence is a non-sentence, fragment.  However, it is not clear how the cited art regarding various systemic assays pertains to the question of inferring tumor consumption from such a systemic sample.  None of the references cited in the remarks pp. 27-55 clearly address the question of inferring tumor consumption.  
Even Okamoto, cited in the remarks at p. 43, while addressing plasma amino acid profiles and systemic changes to metabolism in cancer patients, does not clearly address tumor consumption and does not address the mechanism of the detected changes in blood amino acid levels.  The remarks state (p. 43, last para.): "AA profiling has been shown, prior to the time of filing of the instant application, to be a highly-sensitive, non-invasive technique for early detection and selectivity for various tumor types, sizes, and locations," which may be true but does not clearly bear on the question of inferring the specifically recited tumor consumption from a systemic sample, at least because changes in blood amino acid levels detected by, for example, Okamoto might result from various mechanisms relating to the cancer but not necessarily from tumor consumption of those metabolites.  Thus, this input to the determination of a deprivation-diet protocol remains unclear, as does the subsequent method of determination itself.
Further regarding Okamoto, Applicant's 9/19/2021 remarks also state (emphasis removed/added, p. 45, 2nd para.): 
...methods for early-detection of cancer using PET rely exclusively on metabolic abnormalities in the tumorous tissue. Thus, detection at Stage 0 would only be possible if the PET metabolic imaging was performed on the cancer cells themselves.
It is noted that the claims are not limited to any particular tumor stage and read on Stage 0 tumors and systematic samples. 

Further regarding Okamoto and Israel, Applicant's 9/19/2021 remarks also state (emphasis removed/added, p. 45, last para. and p. 46, 1st para.): 
...the ability to detect Stage 0 and Stage I in the studies in Okamoto 2008 based on non-invasive, systemic samples shows that the detectability limit of AA profiling can even be better than PET imaging. Such conclusions further substantiate that the instant invention would be understood by a PHOSITA to detect, distinguish, determine, and collectively diagnose a deprivation-diet protocol as per the limitations of the instant claims based on AA profiling.
...
...for the purposes of this prior-art survey, Okamoto 2008 only supports the detectability (related to tumor size), and selectivity (related to tumor type/location) of systemic AA profiling.
The asserted "detect, distinguish, determine, and collectively diagnose a deprivation-diet protocol" are understood to involve numerous steps and inferences, among many possibilities, not supported in total by the cited art.  While Okamoto may or may not teach aspects of inferring tumor presence, type, location and size, under certain circumstances, none of these inferences clearly teach or relate to inferring tumor consumption, since the mechanism of any change in amino acid levels is not reported.
Further regarding Okamoto and Israel, Applicant's 9/19/2021 remarks also state (emphasis removed/added, p. 46, 2nd & 3rd paras.): 
Since metabolic behavior is being used in the instant invention as an indicator of the nature of tumor activity, systemic data readily provides such indications of deviation from normal metabolic behavior. Sample type and method of analysis is not crucial for determining relative deviation from normal metabolic behavior.

The instant invention is universally applicable to all forms of cancer due to the fact that the technique targets depriving the tumor cells of an energy source. The nature of the energy source will vary depending on the cancer type and active pathways. Therefore, the method must be performed in order to determine the correlation between the AA profile features and the pathway in order to select the appropriate assessings. However, once the outcomes are used to determine 
These Applicant assertions go to the heart of the written description rejection, but they cannot be agreed to, at least because they are not clearly supported by the evidence of record.
The first statement is unclear as to in which instances it is referring to systemic behavior versus localized, tumor "behavior."  If the intended statement is that systemic "metabolic behavior is being used in the instant invention as an indicator of the nature of tumor activity," in the form of localized tumor consumption of any profiled metabolite, then this cannot be agreed to, in particular not for all tumor types, locations, sizes, types of metabolites, types of systemic sample, etc.  
For example, citation to one particular publication stating that systemic amino acid level may not vary with the stage of a particular tumor type and location under certain conditions cannot then be used to infer that such amino acids levels necessarily correlate to the particular mechanism of tumor consumption of those amino acids and that such consumption should be detectable regardless of tumor type, location, size, etc.
As to the asserted inferences from "the fact that the technique targets depriving the tumor cells of an energy source," it is not clear that PHOSITA would have understood a clear path of causality and reliability of the inference, particularly not among the myriad of competing metabolic mechanisms clinical variables.  Rather the assertion remains attorney argument without clearly adequate support, in particular not relative to the breadth of the argument.
Regarding the above-stated steps of "...determine the correlation between the AA profile features and the pathway in order to select the appropriate assessings" and "...once the outcomes are used to determine the protocol, the method is universally effective by the simple fact that depriving the tumor cells of an energy source will cause remission," these various steps themselves, on their face, indicate the need for greater written description support if PHOSITA is to be able to perform the recited steps, assuming the steps are even possible, and in particular if asserted as "universally applicable to all forms of cancer" and as "universally effective."  At best, the tumor - energy relationship is a general mechanism, 
Regarding the remarks in the sub-section "Patient Case Studies Revisited," reviewed beginning at p. 48 of the 9/19/2021 Applicant remarks and originally provided in the inventor's 11/20/2017 declaration, and as described in more detail in the above enablement rejection, it is not clear how the particular elements of the case studies relate to the key recited limitations of "consumption... by the tumor," e.g. claim 33, step (e)(i) and "determining the deprivation-diet protocol... based on outcomes of said... assessings," e.g. claim 33, step (g).  None of the case studies is clearly a performance of an embodiment according to the instant claims.  Also, as no dates are provided other than the filing date of the declaration, it is not clear that any of the information in the declaration enters the instant record with a date providing support for the claims relative to the instant priority date. 
The written description rejection is maintained and revised as above.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.
Judicial exceptions (JE) to 101 patentability
Claims 33, 35-36, 51 and 64-69 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or 
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 33 are interpreted as directed to the abstract idea of determining a deprivation-diet protocol including the JE elements of "profiling...," "identifying...," "correlating...," "selecting..." and "determining...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Claims 51, 66 and 68-69 are analyzed similarly.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application. 
Mayo/Alice question, the JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 33 are directed to the law of nature of correlating a biological profile and/or a biological assessment to a basis for a deprivation-diet protocol, including the JE element of correlating a biological profile and/or a biological assessment to a basis for a deprivation-diet protocol, including the JE elements of "determining..."  
Claims 51, 66 and 68-69 are analyzed similarly.
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 33, 51, 66 and 68-69 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "providing..." and "profiling... using an analyzer..." (claims 33 and 68) and "CPU..." and "memory..." (claims 51, 66 and 69) are all conventional elements of a laboratory and/or computing environment and/or conventional data gathering elements as exemplified by Go ("Diet and 
Profiling just one parameter and performing just one assessment would have been conventional.  In a BRI of, for example, claim 33, the recited "assessings" in (e)(i, iii and vii), in a BRI, all read on the same or obviously equivalent steps, such that if the two "assessings" performed at step (f) were selected in step (e) as two among (e)(i, iii and vii), e.g. performing a second amino acid profile, then such an embodiment would have been conventional as exemplified by, for example, Zaman (p. 8, "Collection of Blood Specimens") and also O'neill (p. 1) each as cited on the 3/3/2016 IDS.  Because of the preceding BRI, the 101 rejection has been revised to apply to claims 33 and its dependent claims and to claim 68, in addition to claims 51, 66 and 69.  None of system and CRM claims 51, 66 and 69 actually claims performance of the "assessings." 
The recited "profiling...," "CPU," "memory" and "medium" (claims 51, 66 and 69) are all conventional elements of a laboratory and/or computing environment and/or conventional data gathering elements as exemplified by Go ("Diet and cancer prevention: evidence-based medicine to genomic medicine," Journal of nutrition, vol. 134(12), p. 3513S-3516S, 2004 as cited on the 3 March 2016 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  

Summary and conclusion regarding claims 33, 51, 66 and 68-69
Summing up the above Mayo/Alice analysis of claims 33, 51, 66 and 68-69, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 35-36, 64-65, and 67 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:
1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Addressing the 9/19/2021 Applicant remarks regarding the 3/18/2021 101 rejection
Applicant's 9/19/2021 remarks state (emphasis removed/added: p. 56, 2nd para.):
...it is asserted that the instant claims are not directed to a JE due to the particular improvements provided by the instant invention...
At least in view of the 112/1st rejections, the explanations of improvement are not persuasive.

Conclusion
No claim is allowed.  A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631